129 S.E.2d 894 (1963)
259 N.C. 138
STATE of North Carolina
v.
Jewel DAVIS.
No. 1.
Supreme Court of North Carolina.
March 20, 1963.
W. R. Francis, Waynesville, M. Buchanan III, Sylva, and T. D. Bryson, Jr., Bryson City, for defendant appellant.
Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Charles D. Barham, Jr., for the State.
PER CURIAM.
Defendant offered evidence of deceased's reputation for violence. Additionally he sought to elicit by cross-examination of the State's witnesses the fact that deceased had committed specific violent assaults on persons other than defendant. The evidence was, on objection by the State, excluded. Defendant assigns as error the court's refusal to permit him to show that deceased had at different times assaulted specifically named persons. The ruling was correct. It is in accord with prior decisions of this Court. State v. Morgan, 245 N.C. 215, 95 S.E.2d 507, and cases there cited.
Defendant assigns as error a portion of the court's charge, contending the court unduly limited his right of selfdefense. When the charge is read as a whole, as it must be, we are of the opinion *895 and hold that the law given the jury for its guidance in determining the merits of defendant's claim of self-defense was as declared in State v. Marshall, 208 N.C. 127, 179 S.E. 427, quoted with approval in State v. Fowler, 250 N.C. 595, 108 S.E.2d 892.
Our review of the record fails to disclose error of which defendant can justly complain.
No error.